Title: Thomas D. Williams to Thomas Jefferson, 8 August 1810
From: Williams, Thomas D.
To: Jefferson, Thomas


          
            Honored Sir,
            Lansingburgh (N.Y.) 
                     Augt 8th 1810—
          
          Altho’ you are retired from the noise & bustle of public business, still I presume you behold with anxious eye the laudable exertions of every class of Citizens, to render their domestic commerce & manufactures more extensive; & you look forward in anxious expectation of that glorious time when we shall be able to defy the belligerent nations of the Europe, & to declare ourselves totally independent of all foreign commercial relations, and, our utter determination to relinquish all such pursuits, unless we can enjoy them independent of the
			 tariffs & restrictions of the haughty monopolizers of the Eastern Continent. To hasten this much wished for event, I, an humble peasant, with patriotic zeal, will contribute my mite—To
				connect
			 the States of the Union, & especially these of the North & Eastern part, in lasting ties of domestic commerce, & render them as it were mutually dependent on each other for
				subsistence,
			 is an object, not unworthy the attention of the most enlightened Statesman. The suggestion of the practicability of such an undertaking is the object of this short communication. The manner in
				which
			 I suppose & confidently believe it might be accomplished, is by opening a communication between the Connecticut & Hudson rivers, by means of a Canal, leading from the former into a stream called Hoosick River, which empties into the Hudson. This plan at first view by many would be at once pronounced absurd & prepostirous, & I a mad enthusiastic fool. Such treatment is the best that one can expect in this age of bigotry
			 & Superstition. But in the face of a contradicting world I dare pronounce it not only possible, but from the surveys that I have taken of the Country, the aforesaid Hoosick River & the situation of the two rivers, the Connecticut & Hudson, with respect
                   to the elevation of the former above that of the latter, that it may be accomplished with very little expence, in comparison to the innumerable advantages which would arise from it:
			 
                  
                  
                  
                  the immense source of wealth & the indisoluble
			 bonds of Friendship between the States of New Hamshire, Vermont, Massachusetts, Connecticut & New York, of which, should it be carried into execution, it will be productive. It is not my present 
                   intention, at present, to make a disclosure of the result of any of my surveys; but should I succeed in procuring the patronage of some of men of character & influence, I will then make such a statement of the Country & circumstances attending the prosecution of the proposed plan as in 
                  I have been able to ascertain in the course of my feeble efforts—Having been unsuccesful, in two or three applications to men whom I considered men of Spirit and patriotism, but whose names from certain p 
                  considerations of a delicate nature, I forbear to disclose, is the reason of this application to your Honor for support in an undertaking which I consider laudable and greatly conducive to the Interest of my Country. By the insiduous attempts lately made to 
                  by the base wretches under the influence of ___ gold, to divide the Union, the expediency of such a commercial communication is amply demonstrated—Without saying any thing farther on the subject, I shall request you to turn your
			 attention towards it some leisure moment, and I am persuaded you will soon become convinced of the importance of the undertaking—
          
            With the unfeigned wishes of my heart for your Excellency’s health & welfare; and the assurance of my highest respict & esteem, I subscribe myself Your Excellency’s very Obet & humble servt
            Thomas D Williams
          
        